 



EXHIBIT 10.2
RESTRICTED STOCK AGREEMENT
      This Agreement, made as of the 15th day of August, 2005, (the “Award
Date”) between enherent Corp. (the “Company”) and Karl Brenza (the
“Participant”);
WITNESSETH THAT:
      WHEREAS, the Company maintains the enherent Corp. 2005 Stock Incentive
Plan (the “Plan”); and
      WHEREAS, pursuant to the terms the employment agreement between the
Participant and Company dated August 15, 2005 (the “Employment Agreement”), the
Participant has been granted an Award of Restricted Stock under the Plan;
      NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant as follows:
      1. Award. Subject to the terms of this Agreement, the Plan and the
Participant’s Employment Agreement, the Participant is hereby granted an Award
of 504,857 shares of Common Stock, subject to the restrictions set forth herein
(the “Restricted Stock”). Except as otherwise defined herein, capitalized terms
used in this Agreement have the respective meanings set forth in the Plan and
the Employment Agreement.
      2. Restricted Period. Unless forfeited earlier under Section 4, the
“Restricted Period” with respect to the shares awarded hereunder shall begin on
the Award Date and end on the vesting dates specified in the schedule below with
respect to the percentage of shares awarded vesting on such date:

      Vesting Date   % of Shares Awarded Vesting
February 15, 2006
  50%
August 15, 2006
  50%

Notwithstanding the foregoing, (i) in the event of the Participant’s death,
Permanent Disability or Partial Disability all shares of Restricted Stock
subject to this Award that have not already vested or previously been forfeited
under Section 4 shall become fully vested on the date of such event, and (ii) in
the event the Participant’s employment with the Company is terminated by the
Company for reasons other than Cause (as defined in the Employment Agreement)
prior to vesting dates set forth above, the vesting schedule set forth above
shall be accelerated by six months.

  3.   Restrictions on Shares. During the Restricted Period:     (a)  
Restricted Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered. Except for such restrictions, the Participant will be treated as
owner of such shares and shall have all the rights of a shareholder including,
but not limited to, the right to vote such shares and the right to receive all
dividends paid on such             shares; and     (b)   The certificate
representing the Restricted Shares shall be registered in the name of the
Participant and shall be deposited with the Company and bear the following (or a
similar) legend:

 



--------------------------------------------------------------------------------



 



“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the enherent Corp. 2005 Stock
Incentive Plan and a Restricted Stock Agreement dated August 15, 2005. A copy of
the Plan and such Restricted Stock Agreement may be obtained from the Secretary
of enherent Corp.”
      4. Forfeiture and Retention of Restricted Stock. In the event the
Participant’s employment terminates for any reason other than death, Permanent
Disability or Partial Disability, all Restricted Shares that have not vested and
continue to be subject to a Restricted Period shall be permanently forfeited on
such termination date; provided, that, if such termination occurs due to
termination by the Company for reasons other than Cause, then the accelerated
vesting schedule set forth in Section 2 shall apply to determine the amount of
Restricted Shares, if any, that shall be forfeited by reason of such
termination. Participant shall retain any vested Restricted Stock, including
stock that has vested as a result of acceleration, upon termination of
employment for any reason. The Participant’s Restricted Shares shall not be
forfeited, cancelled or surrendered for any reason other than as provided in
this Section 4.
      5. Change in Control. Notwithstanding any other provision of the Plan or
this Agreement to the contrary, if, while this Award remains outstanding under
the Plan, a Change in Control (as defined below) of the Company shall occur,
then all shares of Restricted Stock granted under this Award Agreement that have
not already vested or previously been forfeited under Section 4 at the time of
such Change in Control shall become immediately vested in full and, at the
option of the Committee, this Award may be cancelled in exchange for a cash
payment or a replacement award of equivalent value.
For purposes of this Section 5, a Change in Control shall be as defined in the
Employment Agreement.
      6. Equitable Adjustment. In the event that an extraordinary transaction or
other event or circumstance affecting the Common Stock shall occur, including,
but not limited to, any dividend or other distribution (whether in the form of
cash, stock or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
share exchange, sale of assets or other similar transaction or event, and the
Committee determines that a change or adjustment in the terms of this Award is
appropriate, then the Committee may, in its sole discretion, make such equitable
changes or adjustments or take any other actions that it deems necessary or
appropriate (which shall be effective at such time as the Committee in its sole
discretion determines), as set forth in Section 5(b) of the Plan so long as such
actions are equitable and consistent with changes, adjustments and actions taken
by the Committee toward all other holders of the Company’s Common Stock.
      7. Representations. The Company represents and warrants that this
Agreement has been authorized by all necessary corporate action of the Company
and is a valid and binding agreement of the Company enforceable against them in
accordance with its terms.
The Participant represents and warrants that the Participant is not a party to
any agreement or instrument that would prevent the Participant from entering
into or performing his or her duties in any way under this Agreement.
      8. Entire Agreement. This Agreement, the Plan and the Employment Agreement
contain all the understandings between the parties hereto pertaining to the
matters referred to herein, and supersedes all undertakings and agreements,
whether oral or in writing, previously entered into by them with respect
thereto. The Participant represents that, in executing this Agreement, the
Participant does not rely and has not relied upon any representation or
statement not set forth therein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.

 



--------------------------------------------------------------------------------



 



      9. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless such amendment or
waiver is agreed to in writing, signed by the Participant and by a duly
authorized officer of the Company. No waiver by any party hereto of any breach
by another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, any prior time or any
subsequent time.
      10. Notices. Any notice to be given hereunder shall be in writing and
shall be deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

     
 
  To Participant at:
 
  Karl Brenza
 
  26 Cherry Street
 
  Katonah, New York 10536
 
   
 
  To the Company at:
 
  enherent Corp.
 
  192 Lexington Avenue
 
  New York, New York 10016
 
  Attn: Corporate Secretary

Any notice delivered personally or by courier under this Section 10 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.
      11. Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.
      12. Survival. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
      13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of laws principles.
      14. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
      15. Construction. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan and the Employment
Agreement are hereby incorporated herein as provisions of this Agreement. If
there is a conflict between the provisions of this Agreement and the provisions
of the Plan, the provisions of this Agreement and the Employment Agreement shall
govern.

 



--------------------------------------------------------------------------------



 



By signing this Agreement, the Participant confirms that he has received a copy
of the Plan and has had an opportunity to review the contents thereof.
      16. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

                  enherent Corp.    
 
           
 
  By:   /s/ Pamela Fredette    
 
                Its: President and CEO    
 
                /s/ Karl Brenza                   Karl Brenza    

 